Case 9:18-cv-80176-BB Document 567-1 Entered on FLSD Docket 06/05/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal                        CASE NO.: 9:18-cv-80176-BB
   representative of the Estate of David
   Kleiman, and W&K Info Defense Research,
   LLC

            Plaintiffs,

   v.

   CRAIG WRIGHT

            Defendant.

        ORDER GRANTING JOINT MOTION TO EXTEND SELECT PRE-TRIAL DEADLINES

          THIS CAUSE is before the Court on the Parties’ Joint Motion to Extend Select Pre-Trial

  Deadlines. The Court has reviewed the Motion, and being fully advised on the Motion it is

  hereby:

          ORDERED AND ADJUDGED that the Motion is GRANTED. The following pre-trial

  deadlines are set as follows:

          •     Jury Instructions/Verdict Forms:              August 17th;

          •     Proposed voir dire questions:                 August 17th;

          •     Exhibit lists/objections, etc.:               August 17th;

          •     List of Stipulated Facts:                     August 17th;

          •     Joint Pre-Trial Stipulation                   August 17th; and,

          •     Demonstrative and Summary Exhibits:           August 19th.

  All other pre-trial deadlines in the Court’s Order Scheduling Trial [D.E. 476] are unaffected by

  this order.
Case 9:18-cv-80176-BB Document 567-1 Entered on FLSD Docket 06/05/2020 Page 2 of 2




                                                       ______________________
                                                       JUDGE BETH BLOOM
                                                       United States District Judge


        Copies furnished: All counsel of record




                                                  2
